EXHIBIT 10.54



BORDERS GROUP, INC.


LONG-TERM INCENTIVE PLAN


SECTION 1.  PURPOSE

          Borders Group, Inc. (the “Company”), hereby establishes the “Borders
Group, Inc. Long-Term Incentive Plan” (the “Plan”) to promote the interests of
the Company and its shareholders by providing a long-term compensation plan that
will: (i) assist the Company in attracting and retaining outstanding individuals
to serve as officers and other employees of the Company and its Subsidiaries;
(ii) encourage the highest level of performance by such officers and employees;
and (iii) permit such officers and employees to share in the success of the
Company.



SECTION 2.  DEFINITIONS

           “Award” shall mean a grant of Performance Units pursuant to the Plan.
               “Board of Directors” shall mean the Board of Directors of the
Company.                “Change of Control” shall mean:                (a)  The
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) (the
"Exchange Act") (a "Person") of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 5; or                (b)  Individuals who, as of
the date hereof, constitute the Board (the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company's shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or                (c)  Consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or                (d)  Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.               
“Committee” shall mean the Compensation Committee of the Board of Directors.    
           “Common Stock" or "Stock” shall mean the Common Stock of the Company.
               “Company” shall mean Borders Group, Inc.      
        “Designated Beneficiary” shall mean the beneficiary designated by the
employee, in a manner determined by the Committee, to receive amounts due the
employee in the event of the employee’s death. In the absence of an effective
designation by the employee, Designated Beneficiary shall mean the employee’s
estate.               “Disability” shall mean that an employee is unable to
perform his or her duties and responsibilities by reason of a specific mental or
physical illness or injury and such condition is not expected to improve
sufficiently to permit the employee to return to his or her position with the
Company or any Subsidiary in the foreseeable future. The Committee may require
such evidence of Disability as it deems appropriate, and its decision as to
whether or not an employee is disabled shall be final.               “Fair
Market Value” shall mean the closing price reported for consolidated trading of
issues listed on the New York Stock Exchange on the day prior to the date in
question, or, if the Stock shall not have been traded on such date, the closing
price on the first day prior thereto on which the Stock was so traded.      
         “Fiscal Year” shall mean the fiscal year of the Company.      
        “Performance Period” shall mean the period selected by the Committee
during which the performance is measured for the purpose of determining the
extent to which an Award has been earned.               “Performance Objectives”
shall mean the objectives established by the Committee for a Performance Period
for the purpose of determining the extent to which Awards made for such Period
are earned. The objectives shall be based upon such factors as the Committee may
determine, including, but not limited to: earnings per share, return on assets
and comparable store sales. The factors selected by the Committee shall have a
minimum performance standard below which no payments will be made, and a maximum
performance standard above which a maximum payment will be made. Performance
Objectives may be based in whole or in part upon the attainment of specified
levels of performance under one or more of the measures described above by any
Subsidiary or other business unit. The Committee may use its discretion to
modify or adjust any Performance Objectives to the extent permitted by Section
10 (c).               “Performance Unit” shall mean an Award grant pursuant to
Section 5 of the Plan expressed as a unit valued by reference to a designated
amount of money or other property other than Common Stock.      
        “Retirement” shall mean termination of employment with the Company or
any Subsidiary at or after age 65 with 10 or more years of full-time service
with the Company or any Subsidiary.               “Subsidiary” shall mean any
business entity in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined voting power.



SECTION 3.  ADMINISTRATION

          (a)   Committee. The Plan shall be administered by the Compensation
Committee (the "Committee") of the Board of Directors.               (b)  
Powers of Committee. Subject to the express provisions of the Plan, the
Committee shall have the power and authority to (i) grant Performance Units and
determine the Performance Objectives, Performance Periods and other conditions
applicable to such Performance Units; (ii) determine the employees to whom, and
the time or times at which, Awards will be made; and (iii) take such other
action as it may deem necessary or appropriate in connection with the
administration of the Plan. The Committee may delegate such powers to one or
more executive officers to the extent that they relate to Awards to employees
who are not executive officers of the Company.               (c)  
Interpretation. The Committee shall have the sole and complete authority to
interpret the terms of the Plan, to adopt and revise rules, regulations and
policies to administer the Plan and to make any other factual determinations
that it believes to be necessary or advisable for the administration of the
Plan. All actions taken and interpretations and determinations made by the
Committee shall be final and binding upon the Company, all officers and other
employees who have received awards under the Plan and all other interested
persons.


SECTION 4.  ELIGIBILITY

          Awards shall be made to such officers and other employees of the
Company and its Subsidiaries as the Committee shall designate. The Committee
shall have the sole discretion in determining the individuals to whom Awards
shall be made, as well as the nature, amount and terms of Awards, subject to the
express terms of the Plan and delegation provisions herein.



SECTION 5.  PERFORMANCE UNITS

          (a)   Award of Performance Units. The Committee may from time to time
grant Performance Units to employees. At the time of grant, the Committee shall
specify a value of each Performance Unit (which shall be $1.00 unless otherwise
specified by the Committee) or shall set forth a formula for determining the
value of each Performance Unit at the time of payment (the "Ending Value"). If
necessary to make the calculation of the amount to be paid to the employee, the
Committee shall also state at the time of grant the initial value of each
Performance Unit (the "Initial Value"). Performance Units granted to an employee
shall be credited to an account (a "Performance Unit Account") established and
maintained for such employee.               (b)   Performance Period and
Objectives. With respect to each Award of Performance Units under this Plan, the
Committee shall specify the Performance Period and the Performance Objectives
that must be satisfied in order for the employee to vest in such Performance
Units.               (c)   Payment for Performance Units. As soon as practicable
following the end of a Performance Period, the Committee shall determine whether
the Performance Objectives for the Performance Period have been achieved. If the
Performance Objectives established for an employee for the Performance Period
are partially but not fully met, the Committee, in its sole discretion, shall
determine the portion of the Performance Units that have vested. If the
Performance Objectives for a Performance Period are exceeded, the Committee, in
its sole discretion, may grant additional, fully vested Performance Units to the
employee. As soon as reasonably practicable after such determinations, or at
such later date as the Committee shall determine at the time of grant, the
Company shall pay or deliver to the employee the consideration called for by the
Performance Units. Payment shall be made entirely in cash except as otherwise
provided in paragraph (d) below.               (d)   Right to Direct Payment in
Shares upon Shareholder Approval of Amended Plan. Notwithstanding any other
provision of the Plan, in the event that the Plan is amended to provide for the
issuance of Common Stock under the Plan, and the shareholders of the Company
approve the Plan, as amended, the Committee, in its sole discretion, may direct
that any or all Performance Units be paid in shares of Common Stock rather than
cash. The discretion of the Committee shall be applicable to all Performance
Units, whether the Award of the Units was made prior to or after the date upon
which shareholders approve the Plan, as amended. In such event, the shares so
issued shall be valued at their Fair Market Value.


SECTION 6.  TERMINATION OF EMPLOYMENT, DEATH AND DISABILITY

          (a)  Forfeiture of Awards upon Termination of Employment for Reasons
other than Retirement, Death or Disability. Notwithstanding any other provision
of the Plan, unless otherwise determined by the Committee, all Awards that have
not been paid on the date that an employee ceases to be an employee of the
Company or any Subsidiary for any reason other than Retirement, death or
Disability shall be forfeited, and the employee shall not have any rights of any
nature whatsoever with respect to such Awards. Without limiting the generality
of the foregoing, Performance Units relating to Performance Periods that have
not yet expired shall be cancelled, irrespective of the performance to date
relative to the Performance Objectives relating to such Performance Units.      
        (b)   Retirement or Disability. In the event that the employment of an
employee with the Company or any Subsidiary terminates due to his or her
Retirement or Disability, except as the Committee may otherwise provide, any
Performance Units held by such employee relating to Performance Periods that
have not yet expired shall remain in effect and shall be payable at the
expiration of the applicable Performance Period(s) if, and only if, the
applicable Performance Objectives are satisfied.               (c)  Death. If an
employee to whom an Award has been made under the Plan shall die while employed
by the Company or a Subsidiary, except as the Committee may otherwise provide,
any Performance Units held by such employee relating to Performance Periods that
have not yet expired shall remain in effect, and shall be payable to the
Designated Beneficiary of the employee at the expiration of the applicable
Performance Period(s) if, and only if, the applicable Performance Objectives are
satisfied.


SECTION 7.  EFFECT OF CHANGE OF CONTROL

          Notwithstanding any other provision of the Plan to the contrary,
unless the Committee shall determine otherwise at the time of grant with respect
to a particular Award, in the event of a Change in Control, all Performance
Objectives shall be considered to have been achieved at a target performance
level, any deferral or other restrictions shall lapse and Performance Units
shall be immediately settled or distributed assuming that a targeted performance
level had been achieved notwithstanding the fact that the Performance Period has
not expired.


SECTION 8.  CODE SECTION 162(M) PROVISIONS

          (a)   Notwithstanding any other provision of this Plan, if the
Committee determines at the time that an Award is granted to an employee that
such employee is, or is likely to be at the time he or she recognizes income for
federal income tax purposes in connection with such Award, a Covered Employee as
defined under Section 162 (m) of the Internal Revenue Code, as amended, then the
Committee may provide that this Section 8 is applicable to such Award.      
        (b)   If an Award is subject to this Section 8, then the lapsing of
restrictions thereon and the payment thereof shall be subject to the achievement
of one or more Performance Objectives established by the Committee based on the
attainment of one or any combination of the following: earnings per share,
return on assets and comparable store sales. Such Performance Objectives also
may be based in whole or in part upon the attainment of specified levels of
performance under one or more of the measures described above by any Subsidiary
or other business unit. Such performance goals shall be set by the Committee
within the time period prescribed by, and shall otherwise comply with the
requirements of, Section 162(m) of the Code and the regulations thereunder.    
          (c)   Notwithstanding any provision of this Plan, with respect to any
Award that is subject to this Section 8, the Committee may not adjust upwards
the amount payable pursuant to such Award, nor may it waive the achievement of
the applicable Performance Objectives except in the case of the death or
Disability of the employee.               (d) The Committee shall have the power
to impose such other restrictions on Awards subject to this Section 8 as it may
deem necessary or appropriate to ensure that such Awards satisfy all
requirements for "performance-based compensation" within the meaning of Section
162(m)(4)(B) of the Code or any successor thereto.


SECTION 9.  AMENDMENT AND TERMINATION

          The Board may suspend, terminate, modify or amend the Plan. If the
Plan is terminated, the terms of the Plan shall, notwithstanding such
termination, continue to apply to Awards granted prior to such termination. No
suspension, termination, modification or amendment of the Plan may, without the
consent of the employee to whom an Award shall theretofore have been granted,
adversely affect the rights of such employee under such Award.



SECTION 10.  MISCELLANEOUS PROVISIONS

          (a)   Tax Withholding. The Company shall have the right to require
employees or their Designated Beneficiaries to remit to the Company an amount
sufficient to satisfy federal, state and local withholding requirements, or to
deduct from all payments under this Plan, amounts sufficient to satisfy all
withholding tax requirements. Whenever payments under the Plan are to be made to
an employee in cash, such payments shall be net of any amounts sufficient to
satisfy all federal, state and local withholding tax requirements.      
        (b)  Nontransferability of Awards. No Award may be transferred,
assigned, pledged or hypothecated (whether by operation of law or otherwise),
except as provided by will or the applicable laws of descent and distribution,
and no Award shall be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of an
Award not specifically permitted herein shall be null and void and without
effect. An employee may exercise an Award only during his or her lifetime, or
following his or her death pursuant to Article 6.               (c)   Adjustment
of Performance Objectives. Except as provided in Section 8, the Committee shall
be authorized to modify and make adjustments in Performance Objectives or in the
terms and conditions of other Awards in recognition of unusual or nonrecurring
events affecting the Company or its financial statements or changes in
applicable laws, regulations or accounting principles. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it shall deem desirable to carry it
into effect. In the event the Company shall assume outstanding employee benefit
awards or the right or obligation to make future such awards in connection with
the acquisition of another corporation or business entity, the Committee may, in
its discretion, make such adjustments in the terms of Awards under the Plan as
it shall deem appropriate.               (d)  Forfeiture of Awards for Certain
Conduct. Notwithstanding any other provision of the Plan, all outstanding Awards
to any employee shall be canceled if the employee: (i) engages in illegal,
unethical or other misconduct that the Committed determines is detrimental to
the best interests of the Company or any Subsidiary; or (ii) without the consent
of the Committee, while employed by the Company or any Subsidiary or after
termination of such employment, becomes associated with, employed by, renders
services to, or owns any interest in (other than any nonsubstantial interest, as
determined by the Committee), any business that is in competition with the
Company or any Subsidiary or with any business in which the Company or any
Subsidiary has a substantial interest as determined by the Committee.      
        (e)   Deferral of Awards. The Committee shall be authorized to establish
procedures pursuant to which the payment of any Award may be deferred. The
recipient of an Award (including, without limitation, any deferred Award) may,
if so determined by the Committee, be entitled to receive, currently or on a
deferred basis, interest on the deferred amount as determined by the Committee,
in its sole discretion.               (f)   General Creditor Status. Employees
shall have no right, title, or interest whatsoever in or to any investments
which the Company may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any employee or beneficiary or legal
representative of such employee. To the extent that any person acquires a right
to receive payments from the Company under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan.               (g)   No Right to Employment. Nothing in
the Plan or in any written agreement entered into pursuant to the Plan, nor the
grant of any Award, shall confer upon any employee any right to continue in the
employ of the Company or a Subsidiary or to be entitled to any remuneration or
benefits not set forth in the Plan or such written agreement or interfere with
or limit the right of the Company or a Subsidiary to modify the terms of or
terminate such employee's employment at any time.                (h)  Notices.
Notices required or permitted to be made under the Plan shall be sufficiently
made if sent by registered or certified mail addressed (a) to the employee at
the employee's address set forth in the books and records of the Company or its
subsidiaries, or (b) to the Company or the Committee at the principal office of
the Company.                (i)  Severability. In the event that any provision
of the Plan shall be held illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.                (j)  Governing Law. The Plan, and all agreements
hereunder, shall be construed in accordance with and governed by the laws of the
State of Michigan.                (k)  Effective Date. The Plan shall become
effective on May 22, 2003.    